In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00177-CR
______________________________


ROBERT RAY MAGGARD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th Judicial District Court
Harris County, Texas
Trial Court No. 755603





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Robert Ray Maggard pleaded guilty to aggravated sexual assault of a child.  The trial court
sentenced him to forty years' imprisonment on December 18, 1997.  Maggard did not file a motion
for new trial; therefore, his notice of appeal was due by January 20, 1998, or with a proper request
for an extension, by February 4, 1998.  Tex. R. App. P. 26.2(a)(1); 26.3.  Maggard did not file a
notice of appeal.
	On August 15, 2001, Maggard filed a motion for out of time appeal in the district court,
which was assigned to the First Court of Appeals.  The First Court of Appeals docketed the case, but
the matter was transferred to this Court pursuant to an order from the Texas Supreme Court.
	Because Maggard did not file a timely notice of appeal, we lack jurisdiction.  Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). (1) 
	The appeal is dismissed for want of jurisdiction.

							William J. Cornelius
							Chief Justice

Date Submitted:	November 8, 2001
Date Decided:		November 8, 2001

Do Not Publish



1. In Olivo, the Texas Court of Criminal Appeals noted that the denial of a meaningful appeal
because of ineffective assistance of counsel is a proper ground for habeas corpus relief.  Olivo v.
State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see also Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon Supp. 2001).